DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (US 2019/0009784 A1) in view of Smith (US 2018/0236939 A1), further in view of Breed et al. (US 2002/0005778, hereinafter Breed), further in view of Kim et al. (US hereinafter NPL).
Regarding claim 1, Takeda teaches:
	A vehicle front blind spot detection and warning system (See at least title, abstract, disclosing a system) comprising:
	a monitoring element mounted to a front portion of a host vehicle for monitoring the condition of a current lane and a neighboring lane in front of the host vehicle (see at least [0078-0079], disclosing an outside recognition unit, i.e. a monitoring element, which recognizes peripheral vehicles),…
	a controller connected with the monitoring element for receiving detected information from the monitoring element (see at least Fig. 2, element 100; [0066], disclosing a control apparatus, i.e. a controller, connected to a camera, i.e. a monitoring element);
	wherein, (see at least [0068], disclosing a vehicle sensor that detects at least speed of the host vehicle, i.e. a running state; Fig. 2, disclosing the vehicle sensor is connected to the control apparatus),…
there is a vehicle in front of the host vehicle in the current lane which blocks the line of sight of the driver of the host vehicle (See at least [0110], disclosing determining whether or not a frontward vehicle is recognized);
the speed of the front vehicle in the current lane is lower than a speed level which is determined based on the speed of the host vehicle (See at least [0170]; Figs. 23- 24, disclosing determining a speed range in which a host vehicle m may perform an available lane change, e.g. when the speed of front vehicle m1 is below a speed level determined by the speed of host vehicle m there is no available lane change, i.e. there is a risk of collision. Note that the areas outside the shaded regions indicate no available lane change, i.e. due to risk of collision; See also [0158], Fig. 24, disclosing a pattern (b) where the host vehicle m is accelerating with respect to the front vehicle, i.e. the speed of the front vehicle is lower);
in the neighboring lane, there is a vehicle at least partly in the detectable blind spot zone of the monitoring element (Takeda: see at least Fig. 22, pattern (b), disclosing a vehicle m2 in front of and in an adjacent lane to host vehicle M); and
the speed of the vehicle in the neighboring lane is substantially equal to or lower than the speed of the front vehicle in the current lane (see at least Fig. 24, disclosing a case where m1>m2, i.e. the speed of the front vehicle is faster than the speed of the vehicle in the detectable blind spot zone).
Takeda does not explicitly teach:
…the monitoring element being able to detect a blind spot zone, which is a zone that cannot be seen by a driver of the host vehicle, in a front area of the neighboring lane; and…
wherein the controller is configured to be switched into a monitoring state from a standby state when the conditions below are both met:
the speed of the host vehicle is in a predetermined speed range; and
the width of the current lane is not less than a predetermined width level; and…
and to determine there is a blind spot risk in changing lanes and activate blind spot warning on changing lanes when:…
However, in the same field of endeavor, vehicle control, Smith teaches:
… the monitoring element being able to detect a blind spot zone, which is a zone that cannot be seen by a driver of the host vehicle, in a front area of the neighboring lane (See at least Fig. 40, elements 18, 24; [0077], disclosing a blocked angle 18 in a neighboring lane, i.e. a blind spot zone defined by obstructed line of sight 24); and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the monitoring element of Takeda to incorporate defining a detectable blind spot zone, as taught by Smith.  One would have been motivated to make this modification in order to avoid a collision between a vehicle and other vehicles, as taught by Smith in at least [0009] and [0010], thus increasing safety.
Furthermore, in the same field of endeavor, vehicle safety, Williams teaches:
wherein the controller is configured to be switched into a monitoring state from a standby state when… (b) the width of the current lane is not less than a predetermined width level (see at least Fig. 3; Col. 4, lines 65-67, disclosing a determination that a vehicle is traveling on a highway; Col 5, lines 6-16, disclosing the method does not proceed unless  the subject vehicle is traveling on a highway, and when the subject vehicle is traveling on a highway, the 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the controller of Takeda to incorporate switching into a monitoring state, as taught by Williams.  One would have been motivated to make this modification in order to provide safer driving conditions, as taught by Williams in at least Col. 6, lines 30-32, thus increasing safety.
The Examiner notes Williams does not explicitly teach monitoring in response to the width of the lane.  Rather, Williams monitors in response to the subject vehicle being traveling on a highway, as cited above. However, as the lane widths of highways are standardized and known (see NPL: Table 1, disclosing the standard lane width for a freeway is 3.6 meters), utilizing the width of the lane would have been obvious for one of ordinary skill in the art to try (see MPEP 2143), choosing from a finite number of identified, predicable solutions (i.e. any parameter used for the determination of traveling on a highway, e.g. lane width, number of lanes, speed limits, presence or absence of stop signs/lights, etc.) based on the known widths of highway lanes. 
Furthermore, in the same field of endeavor, vehicle control and safety, Kim teaches:
(a) the speed of the host vehicle is in a predetermined speed range (see at least [0100], disclosing switching from an inactive state to an active state when an activation condition occurs; [0119], disclosing an activation condition may be when the speed of the subject vehicle is equal to or greater than a threshold speed value); and…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, or have modified the activation of the monitoring state of Takeda 
	Furthermore, in the same field of endeavor, vehicle control, Breed teaches:
determine there is a blind spot risk in changing lanes and activate blind spot warning on changing lanes  (See at least Fig. 16; [0241], disclosing activating an audio/visual warning when it is determined the driver is attempting to change lanes into the path of another vehicle in a blind spot, i.e. a blind spot risk) when:
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Takeda to include issuing a warning when there is a risk of collision, as taught by Breed.  One would have been motivated to make this modification in order to prevent an accident, as described in at least [0013] of Breed, therefore increasing safety.

Regarding claim 2, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 1, wherein the monitoring element comprises an image and/or video capturing device mounted to a lateral location of the host vehicle (Smith: see at least [0074], disclosing the image apparatus, i.e. the monitoring element, may be a camera; Figs. 1 and 2, disclosing the image apparatus is mounted on the side of the host vehicle).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the claimed invention to have modified the system of Takeda to incorporate the teachings of 

Regarding claim 3, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 2, wherein the image and/or video capturing device comprises a camera and/or a millimeter-wave radar (Takeda: See at least Fig. 2, elements 30 and 40, disclosing a radar and camera; [0063], disclosing the radar may be a millimeter-wave radar).

Regarding claim 4, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 3, wherein the radar is mounted to a front portion of the host vehicle, (Takeda: See at least Fig. 1, disclosing a radar 30-1 mounted on the front hood of the vehicle (see also elements 30-2 and 30-3));
and the camera is mounted to an exterior rear-view mirror of the host vehicle (Breed: See at least Fig. 3A, disclosing element 112 is mounted on a side rear-view mirror; [0161], disclosing element 112 may be a CMOS array, i.e. a camera).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Takeda to incorporate the teachings of Breed.  One would have been motivated to make this modification in order to prevent an accident, as described in at least [0013] of Breed, therefore increasing safety.

Regarding claim 5, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 2, wherein opposite lateral sides of the front portion of the host vehicle are each provided with the monitoring element (Takeda: See at least Fig. 1, elements 30-3 and 30-2); or 
at a lateral side of the front portion of the host vehicle which is distal from the driver seat, there is provided with the monitoring element (Takeda: See at least Fig. 1, elements 30-3 and 30-2).

Regarding claim 6, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 2, wherein the monitoring element further comprises a camera and/or a radar mounted to the longitudinal central axis of the host vehicle (Takeda: See at least Fig. 1, element 30-1).

Regarding claim 7, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 1, wherein the controller is configured perform qualitative analysis to an object in an image and/or video captured by the monitoring element to judge whether an object in front of the host vehicle in the current lane or in the neighboring lane is a vehicle (Takeda: See at least [0078], disclosing the outside recognition unit recognizes a peripheral vehicle, i.e. an object detected is determined to be a vehicle).
The examiner notes the language “to judge whether an object in front of the host vehicle in the current lane or in the neighboring lane is a vehicle” is intended use and therefore given no patentable weight. See MPEP 2114.

claim 8, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 7, wherein the controller determines the location and speed of the front vehicle in the current lane and that of the front vehicle in the neighboring lane based on images and/or videos captured by the monitoring element (Takeda: See at least [0078], disclosing the outside recognition unit recognizes a position and speed of a peripheral vehicle).

Regarding claim 14, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 1,…
The combination does not explicitly teach:
…wherein the predetermined speed range is 40 km/h to 80 km/h and the predetermined width level is 3 meters or more.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provide to modified Takeda with such a speed range and width level, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 15, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 1, wherein the controller is configured to allow the blind spot warning on changing lanes be activated when it determines there is blind spot risk in changing lanes (Breed: See at least Fig. 16; [0241], disclosing activating an audio/visual warning when it is determined the driver is attempting to change lanes into the path of another vehicle in a blind spot, i.e. a blind spot risk) and the vehicle control is not taken over by an automatic brake functionality of the host vehicle (Breed: See at least Fig. 16; [0241], disclosing activating an audio/visual warning when it is determined the driver is attempting to change lanes into the path of another vehicle in a blind spot and the vehicle may exert a steering torque to avoid collision, not an automatic brake functionality).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Takeda to include issuing a warning when there is a risk of collision, as taught by Breed.  One would have been motivated to make this modification in order to prevent an accident, as described in at least [0013] of Breed, therefore increasing safety.

Regarding claim 16, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 1, wherein in the condition that the controller determines that there is a blind spot risk in changing lanes, the controller activates blind spot warning on changing lanes once a signal indicating the driver intends to change lanes is detected (Breed: See at least Fig. 16; [0241], disclosing activating an audio/visual warning when it is determined the driver is attempting to change lanes into the path of another vehicle in a blind spot, i.e. a blind spot risk).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Takeda to include issuing a warning 

Regarding claim 17, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 16, wherein the signal indicating the driver intends to change lanes comprises: turning on of turn signals and/or the steering angle of the host vehicle towards the neighboring lane reaching a predetermined value (Breed: See at least Fig. 16; [0241], disclosing activating an audio/visual warning when it is determined the driver is attempting to change lanes by activating a turn signal).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Takeda to include issuing a warning when there is a risk of collision, as taught by Breed.  One would have been motivated to make this modification in order to prevent an accident, as described in at least [0013] of Breed, therefore increasing safety.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Smith, Breed, Kim, Williams, and further in view of Stahl (US 2018/0114446 A1).
Regarding claim 9, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 1,…
The combination does not explicitly teach:
… wherein the speed level mentioned in condition (2) is obtained by multiplying the speed of the host vehicle with a factor larger than 1.
However, in the same field of endeavor, vehicle control, Stahl teaches:
wherein the speed level mentioned in condition (2) is obtained by multiplying the speed of the host vehicle with a factor larger than 1 (See at least [0037-0039], disclosing determining a safety distance by  multiplying the relative velocities of the host vehicle and a target vehicle by a factor of k, wherein the factor k is greater than 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the relative speed level of a front vehicle to include a factor k, as taught by Stahl.  One would have been motivated to  make this modification in order to create a larger safety distance, as increasing the value of k would increase a safety distance to begin the risk determination, therefore increasing safety.

Regarding claim 10, modified Takeda teaches:
The front blind spot detection and warning system of claim 9, wherein the factor is in a range of 1.05 to 1.5 (Stahl: See at least [0037-0039], disclosing determining a safety distance by multiplying the relative velocities of the host vehicle and a target vehicle by a factor of k, wherein the factor k is a factor greater than 1, e.g. 1.5).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the relative speed level of a front vehicle to include a factor k, as taught by Stahl.  One would have been motivated to  make this modification in order to create a larger safety distance, as increasing the value of k would increase a safety distance to begin the risk determination, therefore increasing safety.

Regarding claim 11, modified Takeda teaches:
The front blind spot detection and warning system of claim 9, wherein the factor is 1.1 (Stahl: See at least [0037-0039], disclosing determining a safety distance by multiplying the relative velocities of the host vehicle and a target vehicle by a factor of k, wherein the factor k is a factor greater than 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the relative speed level of a front vehicle to include a factor k, as taught by Stahl.  One would have been motivated to  make this modification in order to create a larger safety distance, as increasing the value of k would increase a safety distance to begin the risk determination, therefore increasing safety.
Alternatively, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have provide to modified Takeda with such a factor of 1.1, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Smith, Breed, Williams, Kim, and further in view of Bai et al. (US 2011/0140968 A1, hereinafter Bai).

Regarding claim 12, the combination of Takeda, Smith, Breed, Williams and Kim teaches:
The front blind spot detection and warning system of claim 1,…
The combination does not explicitly teach:
…wherein the controller is configured to determine a risk degree in changing lanes by comparing a time period with a time which is needed for a driver to perform braking operation to slow down the host vehicle to avoid collision, the time period being obtained by dividing the longitudinal distance between the host vehicle and the vehicle in the blind spot zone in the neighboring lane by the speed difference between the host vehicle and the vehicle in the neighboring lane.
However, in the same field of endeavor, vehicle control, Bai teaches:
…wherein the controller is configured to determine a risk degree in changing lanes by comparing a time period with a time which is needed for a driver to perform braking operation to slow down the host vehicle to avoid collision (See at least [0019], equations (1) and (2), disclosing calculating a time-to-collision and comparing the time-to-collision to a driver reaction alpha), the time period being obtained by dividing the longitudinal distance between the host vehicle and the vehicle in the blind spot zone in the neighboring lane by the speed difference between the host vehicle and the vehicle in the neighboring lane (see equation (1)).
It would have been obvious to one of ordinary skill, prior to the effective filing date of the claimed invention to have modified the system of Takeda to incorporate using a time to collision and a driver reaction time, as taught by Bai, in determining a risk of collision.  One would have been motivated to make this modification in order to better avoid a collision while notifying a driver of the risk, therefore increasing efficiency and safety.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Smith, Breed, Williams, Kim, Bai, and further in view of Ohnishi et al. (US 2018/0336787 A1, hereinafter Ohnishi).

Regarding claim 13, modified Takeda teaches:
The front blind spot detection and warning system of claim 12,…
and the controller is configured to activate the blind spot warning on changing lanes correspondingly in one or more levels (Breed: See at least Fig. 16; [0241], disclosing activating an audio/visual warning when it is determined the driver is attempting to change lanes into the path of another vehicle in a blind spot, i.e. a blind spot risk). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Takeda to include issuing a warning (at either level of risk) when there is a risk of collision, as taught by Breed.  One would have been motivated to make this modification in order to prevent an accident, as described in at least [0013] of Breed, therefore increasing safety.
Currently modified Takeda does not teach:
…wherein the risk degree in changing lanes is graded into one or more levels,…
However, in the same field of endeavor, vehicle control/safety, Ohnishi teaches:
…wherein the risk degree in changing lanes is graded into one or more levels (See at least Fig. 9, elements S24-S26; [0149-0150], disclosing determining a high or low risk of collision, i.e. one or more levels),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the system of Takeda to include determining a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664